DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on May 20, 2022 are entered into the file. Currently, claims 1 and 9 are amended; claims 28-30 are new; claims 2, 3, 6, 8, 18-21, 23, 24, and 26 are cancelled; claims 12-17 and 22 are withdrawn; resulting in claims 1, 4, 5, 7, 9-11, 25, and 27-30 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation reciting “wherein the thermoplastic cellulose ester component of the core consists essentially of cellulose acetate propionate” is indefinite because the term “the core” lacks antecedent basis and appears to intend to refer to “the core layer” as previously recited in claim 1.
Regarding claim 28, the limitation reciting “wherein the thermoplastic cellulose ester component of the printed film layer and the wear layer comprises cellulose acetate propionate” is indefinite because the term “the thermoplastic cellulose ester component of the printed film layer and the wear layer” lacks antecedent basis.
Independent claim 1 sets forth the limitation reciting “wherein each of the printed film layer and the wear layer comprises a thermoplastic cellulose ester component”, which is interpreted to mean that the printed film layer has a thermoplastic cellulose ester component and the wear layer also has a thermoplastic cellulose ester component. In other words, claim 1 does not require that the thermoplastic cellulose ester component of the printed layer is the same as the thermoplastic cellulose ester component of the wear layer.
Based on the language of the claim, it is not clear if claim 28 is meant to convey that each of the thermoplastic cellulose ester component of the printed film layer and the thermoplastic cellulose ester component of the wear layer comprises cellulose acetate propionate, or if claim 28 is meant to require that the thermoplastic cellulose ester component of the printed film layer is the same as the thermoplastic cellulose ester component of the wear layer, wherein the thermoplastic cellulose ester component contained in both the printed film layer and the wear layer comprises cellulose acetate propionate. For the purposes of applying prior art, this limitation is considered to be met when the thermoplastic cellulose ester component of the printed film layer and the thermoplastic cellulose ester component of the wear layer each contain cellulose acetate propionate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 9, 10, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bastin et al. (US 2022/0098431).
Regarding claims 1, 7, and 28-30, Bastin et al. teaches a surface covering, in particular a floor of wall covering, comprising at least one polymer layer formed of a blend of polymers comprising cellulose ester (Abstract, [0001], [0022]). The polymer layer comprising polymer blend A can include cellulose ester in the form of cellulose acetate propionate and can include one or more fillers ([0022], [0028], [0134]). Therefore, the polymer layer contains a filled polymeric composition comprising the cellulose ester of polymer blend A as the thermoplastic cellulose ester component comprising cellulose acetate propionate and the one or more fillers as the filler component. Bastin et al. further teaches that the filler can be an inorganic filler such as calcium carbonate ([0136]), such that the cellulose ester polymer can be the only cellulosic component present in the core layer.
Bastin et al. teaches that typical multi-layer flooring materials can contain a wear layer, a printed layer in contact with the bottom surface of the wear layer, and a core layer in contact with the bottom surface of the printed layer and further teaches that one or more of the core layer, printed layer, and wear layer can contain the polymer blend A ([0005], [0050]-[0058]). Bastin et al. further teaches that the surface covering can comprise one or more polymer layers comprising the polymer blend A ([0065]), such that the surface covering can comprise three polymer layers containing polymer blend A corresponding to the claimed core layer, printed film layer, and wear layer. Therefore, each of the layers corresponding to the claimed core layer, printed film layer, and wear layer comprises a thermoplastic cellulose component containing cellulose acetate propionate. The printed layer and wear layer together correspond to the claimed decorative layer.
Regarding claim 9, Bastin et al. teaches all of the limitations of claim 1 above. Although Bastin et al. teaches that the polymer blend A of the polymer layer contains a non-cellulose ester polymer in addition to the cellulose ester polymer ([0022], [0063]), the cellulose ester polymer of the polymer blend A corresponds to the claimed thermoplastic cellulose ester component of the core layer. As noted above, the cellulose ester polymer can be in the form of cellulose acetate propionate, thus meeting the claimed limitation.
Regarding claim 10, Bastin et al. teaches all of the limitations of claim 1 above. As noted above, Basin et al. teaches that the core layer is in contact with the bottom surface of the printed layer ([0053]), such that the decorative layer constituted by the printed layer and the wear layer is adhered to the core layer in the absence of a separate adhesive composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bastin et al. (US 2022/0098431) as applied to claim 1 above.
Regarding claims 4 and 5, Bastin et al. teaches all of the limitations of claim 1 above and further teaches that polymer layer comprising polymer blend A can include the cellulose ester (thermoplastic cellulose ester component) in an amount of 6.5 to 92.5% by weight and can include one or more fillers in an amount of 50 to 500 parts by weight relative to 100 parts by weight of polymer blend A ([0022], [0134]). Although the polymer blend A can optionally include other additives such as plasticizer, lubricant, fire retardant ([0044]-[0049]), the claimed filled polymeric composition corresponds to only the combination of the cellulose ester and the filler of Bastin et al.
Therefore, the thermoplastic cellulose ester component is present in an amount of about 1.3 weight percent (6.5 parts cellulose ester / 506.5 parts filled polymeric composition) to about 65 weight percent (92.5 parts cellulose ester / 142.5 parts filled polymeric composition) of the filled polymeric composition, which overlaps the claimed range. Likewise, the filler component is present in an amount of about 35 weight percent to about 98.7 weight percent of the filled polymeric composition, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bastin et al. (US 2022/0098431).
Regarding claims 25 and 27, Bastin et al. teaches a surface covering, in particular a floor of wall covering, comprising at least one polymer layer formed of a blend of polymers comprising cellulose ester (Abstract, [0001], [0022]). The polymer layer comprising polymer blend A can include cellulose ester in the form of cellulose acetate propionate and can include one or more fillers ([0022], [0028], [0134]). Therefore, the polymer layer contains a filled polymeric composition comprising the cellulose ester of polymer blend A as the thermoplastic cellulose ester component comprising cellulose acetate propionate and the one or more fillers as the filler component. Bastin et al. further teaches that the filler can be an inorganic filler such as calcium carbonate ([0136]), such that the cellulose ester polymer can be the only cellulosic component present in the core layer.
Bastin et al. teaches that typical multi-layer flooring materials can contain a wear layer, a printed layer in contact with the bottom surface of the wear layer, and a core layer in contact with the bottom surface of the printed layer and further teaches that one or more of the core layer, printed layer, and wear layer can contain the polymer blend A ([0005], [0050]-[0058]). Bastin et al. further teaches that the surface covering can comprise one or more polymer layers comprising the polymer blend A ([0065]), such that the surface covering can comprise three polymer layers containing polymer blend A corresponding to the claimed core layer, printed film layer, and wear layer. Therefore, each of the layers corresponding to the claimed core layer, printed film layer, and wear layer comprises a thermoplastic cellulose component containing cellulose acetate propionate. The printed layer and wear layer together correspond to the claimed decorative layer.
Bastin et al. further teaches that polymer layer comprising polymer blend A can include the cellulose ester (thermoplastic cellulose ester component) in an amount of 6.5 to 92.5% by weight and can include one or more fillers in an amount of 50 to 500 parts by weight relative to 100 parts by weight of polymer blend A ([0022], [0134]). Although the polymer blend A can optionally include other additives such as plasticizer, lubricant, fire retardant ([0044]-[0049]), the claimed filled polymeric composition corresponds to only the combination of the cellulose ester and the filler of Bastin et al.
Therefore, the thermoplastic cellulose ester component is present in an amount of about 1.3 weight percent (6.5 parts cellulose ester / 506.5 parts filled polymeric composition) to about 65 weight percent (92.5 parts cellulose ester / 142.5 parts filled polymeric composition) of the filled polymeric composition, which overlaps the claimed range of about 41 weight percent to about 57 weight percent. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Claims 1, 4, 5, 7, 9-11, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bradway et al. (US 2018/0127987, previously cited) in view of Edgar et al. (“Advances in Cellulose Ester Performance and Application”, copy of reference previously provided) and Bastin et al. (US 2022/0098431).
Regarding claims 1, 7, 28, 29, and 30, Bradway et al. teaches a flooring panel (composite plank) having a layer structure comprising a flooring panel body in the form of a laminate core (core layer) wherein a decorative layer comprising a print layer (printed film layer) and a wear layer is directly affixed to the top surface of the laminate core ([0118], [0132]). The laminate core, print layer, and wear layer each have a top surface and an opposed bottom surface ([0118]), and the laminate core also inherently has a plurality of side edges extending between the top and bottom surfaces.
Bradway et al. teaches that the laminate core can comprise one or more base layers containing a homogeneous blend of polymer material and filler, wherein the polymer can be a thermoplastic polymer such as cellulose acetate (thermoplastic cellulose ester) ([0069], [0100]-[0102]). Bradway et al. teaches that the filler can be an inorganic material such as calcium carbonate ([0069], [0109]), such that the cellulose acetate polymer may be the only cellulosic component present in the core layer.
Although Bradway et al. teaches the thermoplastic cellulose ester component consisting essentially of cellulose acetate ([0100]-[0102]), the reference does not expressly teach the cellulose acetate being cellulose acetate propionate. However, in the analogous art of cellulose ester materials, Edgar et al. teaches that cellulose esters have been used in a wide variety of applications and that cellulose acetate propionate (CAP) is a tougher version of cellulose acetate (CA) and can be thermally processed at lower temperatures or with lower amounts of plasticizer (p. 1633-1634).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cellulose acetate polymeric binder component of Bradway et al. by using cellulose acetate propionate, as taught by Edgar et al., in order to enable low-temperature formation of the flooring panel while enabling improved physical properties due to lower amounts of plasticizer being necessary for formation of the panel.
Although Bradway et al. teaches that the print layer can be in the form of a PVC film or a resin-impregnated printed paper ([0119]), and that the wear layer can also be a PVC film or an overlay paper ([0130]), the reference does not expressly teach that the printed film layer and the wear layer each comprise a thermoplastic cellulose ester component.
However, in the analogous art of flooring materials, Bastin et al. teaches a floor or wall covering comprising at least one polymer layer formed from a polymer blend A, which includes a cellulose ester polymer such as cellulose acetate propionate ([0022], [0028]). Bastin et al. teaches that typical multi-layer flooring materials can contain a core layer, a printed décor layer, a transparent wear layer, and an optional top-wear layer and further teaches that one or more of the core layer, printed layer, and wear layer can contain the polymer blend A ([0005], [0050]-[0058]).
Bastin et al. further teaches that, in light of growing environmental awareness, manufacturers are looking for a bio-based material to replace PVC in flooring materials ([0006]-[0009]). Thus, the cellulose ester-based polymer blend A is intended to replace PVC when used in floor coverings, while still maintaining the desirable physical and mechanical properties required for flooring applications [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite plank of Bradway et al. in view of Edgar et al. by replacing the PVC film layers of the printed film layer and wear layer with layers made of thermoplastic cellulose ester components comprising cellulose acetate propionate, as taught by Bastin et al., for the benefit of creating a more environmentally friendly product made from bio-based materials which can still provide the flooring with desirable physical and mechanical properties.
Regarding claims 4 and 5, Bradway et al. in view of Edgar et al. and Bastin et al. teaches all of the limitations of claim 1 above, and Bradway et al. further teaches that the filled polymeric composition of the flooring panel body can include the polymeric binder (such as cellulose acetate, [0101]-[0102]) in an amount of 15 to 30 wt% and can include an inorganic filler in an amount of 50 to 80 wt% [0117]. Bradway et al. further teaches that the flooring panel body can comprise multiple layers, wherein a second layer can include the polymeric binder in an amount of 25 to 40 wt% and the inorganic filler in an amount of 40 to 60 wt% [0117]. Thus, Bradway et al. teaches amounts of the thermoplastic cellulose ester component and the filler component in the filled polymeric composition which fall squarely within the claimed ranges.
Regarding claim 9, Bradway et al. in view of Edgar et al. and Bastin et al. teaches all of the limitations of claim 1 above. As noted above, Bradway et al. teaches that the laminate core or base layer portion of the flooring panel can include a polymeric binder and a filler, wherein the polymeric binder can be a thermoplastic polymer such as cellulose acetate ([0100]-[0102]), and Edgar et al. teaches using cellulose acetate propionate in place of cellulose acetate in order to enable low-temperature formation of the flooring panel while reducing the amount of plasticizer necessary for formation of the panel (p. 1633-1634). Thus, Bradway et al. in view of Edgar et al. teaches that the thermoplastic cellulose ester component of the core layer consists essentially of cellulose acetate propionate.
Regarding claim 10, Bradway et al. in view of Edgar et al. and Bastin et al. teaches all of the limitations of claim 1 above. As noted above, Bradway et al. teaches that the decorative layer constituted by a print layer and a wear layer can be directly affixed to the top surface of the laminate core (core layer) ([0118], [0132]). The decorative layer of Bradway et al. is capable of being adhered to the core layer in the absence of a separate adhesive composition, thus meeting the claimed limitation.
Regarding claim 11, Bradway et al. in view of Edgar et al. and Bastin et al. teaches all of the limitations of claim 1 above, and Bradway et al. further teaches that the flooring panel preferably exhibits a flexural rigidity such that the flooring panel body cannot be rolled up and the top surface cannot contact the bottom surface ([0010], [0035]). Bradway et al. teaches that the flexibility or rigidity of the flooring panel body can be modified by selection of the thermoplastic material contained in the filled polymeric composition, as well as by addition of plasticizers or other additives ([0103]-[0104]).
Bradway et al. further teaches that the flooring panel can have a flexural force of 1 ± 0.35 pounds per linear inch (pli) according to modified ASTM-D790 ([0075]-[0076]), which is equivalent to 12 ± 4.2 pounds per foot and overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 25 and 27, Bradway et al. teaches a flooring panel (composite plank) having a layer structure comprising a flooring panel body in the form of a laminate core (core layer) wherein a decorative layer comprising a print layer (printed film layer) and a wear layer is directly affixed to the top surface of the laminate core ([0118], [0132]). The laminate core, print layer, and wear layer each have a top surface and an opposed bottom surface ([0118]), and the laminate core also inherently has a plurality of side edges extending between the top and bottom surfaces.
Bradway et al. teaches that the laminate core can comprise one or more base layers containing a homogeneous blend of polymer material and filler, wherein the polymer can be a thermoplastic polymer such as cellulose acetate (thermoplastic cellulose ester) ([0069], [0101]-[0102]). Bradway et al. teaches that the filler can be an inorganic material such as calcium carbonate ([0069], [0109]), such that the cellulose acetate polymer may be the only cellulosic component present in the core layer.
Bradway et al. further teaches that the filled polymer of the flooring panel body can include the polymeric binder (such as cellulose acetate, [0101]-[0102]) in an amount of 25 to 40 wt% with respect to the total weight of the filled polymeric composition ([0117]), which is considered to meet the limitation requiring that the thermoplastic cellulose ester component is present in an amount from about 70 phr to about 130 phr. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). 
Although Bradway et al. teaches the thermoplastic cellulose ester component consisting essentially of cellulose acetate ([0101]-[0102]), the reference does not expressly teach the cellulose acetate being cellulose acetate propionate. However, in the analogous art of cellulose ester materials, Edgar et al. teaches that cellulose esters have been used in a wide variety of applications and that cellulose acetate propionate (CAP) is a tougher version of cellulose acetate (CA) and can be thermally processed at lower temperatures or with lower amounts of plasticizer (p. 1633-1634).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cellulose acetate polymeric binder component of Bradway et al. by using cellulose acetate propionate, as taught by Edgar et al., in order to enable low-temperature formation of the flooring panel while enabling improved physical properties due to lower amounts of plasticizer being necessary for formation of the panel.
Although Bradway et al. teaches that the print layer can be in the form of a PVC film or a resin-impregnated printed paper ([0119]), and that the wear layer can also be a PVC film or an overlay paper ([0130]), the reference does not expressly teach that the printed film layer and the wear layer each comprise a thermoplastic cellulose ester component.
However, in the analogous art of flooring materials, Bastin et al. teaches a floor or wall covering comprising at least one polymer layer formed from a polymer blend A, which includes a cellulose ester polymer such as cellulose acetate propionate ([0022], [0028]). Bastin et al. teaches that typical multi-layer flooring materials can contain a core layer, a printed décor layer, a transparent wear layer, and an optional top-wear layer and further teaches that one or more of the core layer, printed layer, and wear layer can contain the polymer blend A ([0005], [0050]-[0058]).
Bastin et al. further teaches that, in light of growing environmental awareness, manufacturers are looking for a bio-based material to replace PVC in flooring materials ([0006]-[0009]). Thus, the cellulose ester-based polymer blend A is intended to replace PVC when used in floor coverings, while still maintaining the desirable physical and mechanical properties required for flooring applications [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite plank of Bradway et al. in view of Edgar et al. by replacing the PVC film layers of the printed film layer and wear layer with layers made of thermoplastic cellulose ester components comprising cellulose acetate propionate, as taught by Bastin et al., for the benefit of creating a more environmentally friendly product made from bio-based materials which can still provide the flooring with desirable physical and mechanical properties.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 6-8 of the remarks filed May 20, 2022, with respect to amended claims 1 and 25 have been considered but are moot because the they do not address the combination of references being used in the rejections above. In light of the amendments to claims 1 and 25, Bastin et al. is used as a tertiary reference in combination with Bradway et al. and Edgar et al. to address the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785